Case 2:19-cv-12479-NGE-KGA ECF No. 26, PageID.157 Filed 12/11/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


CLAUDE GREINER,
                                                      Case No. 19-12479
        Plaintiff,
v.                                                    Honorable Nancy G. Edmunds

CADILLAC ACCOUNTS RECEIVABLE
MANAGEMENT, INC.,

        Defendant.
                        /

ORDER AND OPINION ACCEPTING AND ADOPTING THE MAGISTRATE JUDGE’S
       NOVEMBER 09, 2020 REPORT AND RECOMMENDATION [20]

     Currently before the Court is the magistrate judge’s November 09, 2020 report and

recommendation. (ECF No. 25.) The magistrate judge recommends that the Court grant

in part and deny in part Defendant’s motion for summary judgment (ECF No. 20). The

Court is fully advised in the premises and has reviewed the record and the pleadings.

Neither party filed objections to the magistrate judge’s report and recommendation. “[T]he

failure to object to the magistrate judge’s report[] releases the Court from its duty to

independently review the matter.” Hall v. Rawal, 09-10933, 2012 WL 3639070, at *1 (E.D.

Mich. Aug. 24, 2012) (citation omitted).        The Court nevertheless agrees with the

magistrate judge’s recommendation. The Court therefore ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation and GRANTS IN PART and DENIES IN

PART Defendant’s motion for summary judgment.




                                            1
Case 2:19-cv-12479-NGE-KGA ECF No. 26, PageID.158 Filed 12/11/20 Page 2 of 2




     SO ORDERED.


                                  s/Nancy G. Edmunds
           Nancy G. Edmunds
           United States District Judge

Dated: December 11, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 11, 2020, by electronic and/or ordinary mail.

           s/Lisa Bartlett
           Case Manager




                                           2
